        2:19-cv-02149-CSB-JEH # 14             Page 1 of 13                                             E-FILED
                                                                   Tuesday, 24 September, 2019 09:12:16 AM
                                                                                Clerk, U.S. District Court, ILCD
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

DANIEL DENEEN, AS INDEPENDENT          )
ADMINISTRATOR OF THE ESTATE OF         )
YINGYING ZHANG, DECEASED,              )
                                       )
          Plaintiff,                   )
                                       )
          vs.                          )                      No.: 2:19-cv-02149-CSB-JEH
                                       )
THOMAS G. MIEBACH, JENNIFER R. MAUPIN,)
AND BRENDT A. CHRISTENSEN,             )
                                       )
          Defendants.                  )

                     PARTIES’ AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order, Daniel Deneen, As Independent

Administrator Of The Estate Of Yingying Zhang, Deceased, Thomas G. Miebach, and Jennifer R.

Maupin, by and through their respective counsel, have agreed to the terms of this Order; accordingly,

it is ORDERED:

       1.       Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

 information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

 this Order concerning Confidential Information as defined below. This Order is subject to the Local

 Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and

 calculation of time periods.

       2.        Confidential Information. As used in this Order, “Confidential Information”

 means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”

 by the producing party that falls within one or more of the following categories: (a) information


                                                  1
        2:19-cv-02149-CSB-JEH # 14               Page 2 of 13



prohibited from disclosure by statute, including the Illinois Personnel Records Review Act, 820

ILCS 40/0.01, et seq. and the Illinois Freedom of Information Act, 5 ILCS140/1, et seq.; (b)

information contained in personnel files, disciplinary files, grievance files, histories, and confidential

information in files generated by investigation of complaints of Brendt A. Christensen and other

current and former University of Illinois Urbana-Champaign employees; (c) protected health

information of Brendt A. Christensen, including information pursuant to the Illinois Mental Health

and Developmental Disabilities Confidentiality Act, 740 ILCS 110, et seq.; (d) personal identity

information, including social security numbers, dates of birth, residential information, and family

information of current and former University of Illinois Urbana-Champaign employees; (e) financial

information, including income tax returns (including attached schedules and forms), W-2 forms and

1099 forms; or (f) personnel or employment records of a person who is not a party to the case.

Such information includes, but is not limited to, private information in personnel files, such as

employment applications, performance evaluations, tax forms, requests for medical leave,

disciplinary, financial, benefits, medical, or other information that is of a sensitive, non-public nature

regarding Plaintiff, any defendant, non-party witnesses, and non-party employees of University of

Illinois Urbana-Champaign. Information or documents that are available to the public may not be

designated as Confidential Information. Nothing in this order shall prevent parties from redacting

certain identifying information, such as social security numbers and dates of birth, prior to

production.

      3.        Designation.

                (a)     A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

                                                    2
         2:19-cv-02149-CSB-JEH # 14             Page 3 of 13



 with the legibility of the document. As used in this Order, “copies” includes electronic images,

 duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

 marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

 or at the time of the documents are produced or disclosed.                    Applying the marking

 “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

 the document has any status or protection by statute or otherwise except to the extent and for the

 purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL -

 SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

 databases or lists of documents that do not contain substantial portions or images of the text of

 marked documents and do not otherwise disclose the substance of the Confidential Information are

 not required to be marked.

                 (b)      The designation of a document as Confidential Information is a certification

 by an attorney or a party appearing pro se that the document contains Confidential Information as

 defined in this order.

        4.       Depositions. Unless all parties agree on the record at the time the deposition

testimony is taken, all deposition testimony taken in this case shall be treated as Confidential

Information until the expiration of the following: No later than thirty (30) days after the transcript is

delivered to any party or the witness. Within this time period, a party may serve a Notice of

Designation to all parties of record as to specific portions of the testimony that are designated

Confidential Information, and thereafter only those portions identified in the Notice of Designation

shall be protected by the terms of this Order. The failure to serve a timely Notice of Designation shall

waive any designation of testimony taken in that deposition as Confidential Information, unless

otherwise ordered by the Court.

                                                   3
       2:19-cv-02149-CSB-JEH # 14              Page 4 of 13



      5.      Protection of Confidential Material.

                (a)     General Protections.          Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.

                (b)    Limited Third-Party Disclosures.             The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information to any third person

or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                (1)     Counsel. Counsel for the parties and employees of counsel who have
                        responsibility for the action;

                (2)     Parties. Individual parties and employees of a party but only to the extent
                        counsel determines in good faith that the employee’s assistance is reasonably
                        necessary to the conduct of the litigation in which the information is
                        disclosed;

               (3)      The Court and its personnel;

                (4)     Court Reporters and Recorders.            Court reporters and recorders
                        engaged for depositions;

                (5)     Contractors. Those persons specifically engaged for the limited purpose
                        of making copies of documents or organizing or processing documents,
                        including outside vendors hired to process electronically stored documents;

                (6)     Consultants and Experts. Consultants, investigators, or experts
                        employed by the parties or counsel for the parties to assist in the preparation
                        and trial of this action but only after such persons have completed the
                        certification contained in Attachment A, Acknowledgment of
                        Understanding and Agreement to Be Bound;

                (7)     Witnesses at depositions. During their depositions, witnesses in this
                        action to whom disclosure is reasonably necessary. Witnesses shall not retain
                        a copy of documents containing Confidential Information, except witnesses
                        may receive a copy of all exhibits marked at their depositions in connection
                        with review of the transcripts. Pages of transcribed deposition testimony or
                        exhibits to depositions that are designated as Confidential Information
                                                  4
       2:19-cv-02149-CSB-JEH # 14              Page 5 of 13



                       pursuant to the process set out in this Order must be separately bound by
                       the court reporter and may not be disclosed to anyone except as permitted
                       under this Order.

               (8)     Author or recipient. The author or recipient of the document (not
                       including a person who received the document in the course of litigation);
                       and

               (9)     Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as may
                       be agreed or ordered.

               (c)     Control of Documents.          Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

      6.       Inadvertent Failure to Designate.             An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate the

document; provided, however, that a failure to serve a timely Notice of Designation of deposition

testimony as required by this Order, even if inadvertent, waives any protection for deposition

testimony. If a party designates a document Confidential Information after it was initially produced,

the receiving party, on notification of the designation, must make a reasonable effort to assure that

the document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

      7.       Filing of Confidential Information. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

                                                  5
       2:19-cv-02149-CSB-JEH # 14                 Page 6 of 13



Confidential Information in connection with a motion, brief or other submission to the Court must

comply with this Order and applicable Local Rules of this District.

      8.       No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground that

it requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

      9.       Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by any

party. The following procedure shall apply to any such challenge.

                (a)     Meet and Confer.          A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with counsel

for the designating party. In conferring, the challenging party must explain the basis for its belief

that the confidentiality designation was not proper and must give the designating party an

opportunity to review the designated material, to reconsider the designation, and, if no change in

designation is offered, to explain the basis for the designation. The designating party must respond

to the challenge within five (5) business days.

                (b)     Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in detail

the basis for the challenge. Each such motion must be accompanied by a competent declaration

that affirms that the movant has complied with the meet and confer requirements of this procedure.

The burden of persuasion in any such challenge proceeding shall be on the designating party. Until

the Court rules on the challenge, all parties shall continue to treat the materials as Confidential

Information under the terms of this Order.

                                                    6
        2:19-cv-02149-CSB-JEH # 14                Page 7 of 13



      10.       Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

      11.       Use of Confidential Documents or Information at Trial. Nothing in this

Order shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential Information.

The Court may thereafter make such orders as are necessary to govern the use of such documents

or information at trial.

      12.       Confidential Information Subpoenaed or Ordered Produced in
                Other Litigation.

                (a)        If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order. Such

notification must include a copy of the subpoena or court order.

                (b)        The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

                (c)        The purpose of imposing these duties is to alert the interested persons to the


                                                     7
         2:19-cv-02149-CSB-JEH # 14               Page 8 of 13



 existence of this Order and to afford the designating party in this case an opportunity to try to protect

 its Confidential Information in the court from which the subpoena or order issued. The designating

 party shall bear the burden and the expense of seeking protection in that court of its Confidential

 Information, and nothing in these provisions should be construed as authorizing or encouraging a

 receiving party in this action to disobey a lawful directive from another court. The obligations set

 forth in this paragraph remain in effect while the party has in its possession, custody or control

 Confidential Information by the other party to this case.

        13.      Challenges by Members of the Public to Sealing Orders. A party or interested

 member of the public has a right to challenge the sealing of particular documents that have been

 filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

 propriety of filing under seal.

        14.     Unauthorized Disclosure of Protected Material. If a party learns that, by

inadvertence or otherwise, it has disclosed material designated as confidential per this Order to any

person or in any circumstance not authorized under this Order, that party must immediately (a) notify

in writing the designating party about the unauthorized disclosure(s), (b) use its best efforts to retrieve

all unauthorized copies of the confidential material, (c) inform the person(s) to whom the

unauthorized disclosures were made of all the terms of this Order, and (d) request such person or

persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

Exhibit A.

        15.     Inadvertent Production of Privileged or Otherwise Protected Material. When a

party gives notice to the other party that certain inadvertently produced material or inadvertent failure

to designate deposition testimony is subject to a claim of privilege and/or other protection, the

obligations of both parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

                                                     8
         2:19-cv-02149-CSB-JEH # 14               Page 9 of 13



                (a)     Procedures. The following procedures shall apply to any challenge under

Paragraph 15 of this Order:

                        (1)     Meet and Confer. A party challenging the assertion of privilege or

other protection must do so in good faith and must begin the process by conferring directly with

counsel for the asserting party. In conferring, the challenging party must explain the basis for its belief

that the privilege and/or protection assertion was not proper and must give the asserting party an

opportunity to review the material, to reconsider the assertion, and, if no change in assertion is offered,

to explain the basis thereto. The asserting party must respond to the challenge within five (5) business

days.

                        (2)     Judicial Intervention. A party that elects to challenge a privilege and/or

protection assertion may file and serve a motion that identifies the challenged material and sets forth

in detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of this

procedure. The burden of persuasion in any such proceeding shall be on the party who asserted the

privilege and/or protection. Until the Court rules on the challenge, all parties shall continue to treat

the materials as privileged and/or protected under the terms of this Order.

                (b)     E-discovery. Paragraph 15 is not intended to modify whatever procedures may

be established in an e-discovery order pursuant to Federal Rule of Evidence 502 between the parties

regarding the inadvertent disclosure of privileged and/or protected Electronically Stored Information

(ESI). Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement

on the effect of disclosure of a communication or information covered by the attorney-client privilege

or work product protection, the parties may incorporate that agreement in an appropriate e-discovery

order to the Court.

                                                     9
       2:19-cv-02149-CSB-JEH # 14             Page 10 of 13



       16.       Obligations on Conclusion of Litigation.

                 (a)     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                 (b)    Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) the parties

agree to destruction to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under

this Order. An attorney may use his or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information.

                 (d)   Deletion of Documents Filed Under Seal from Electronic Case

Filing (ECF) System. Filings under seal shall be deleted from the ECF system only upon order

of the Court.

       17.       Order Subject to Modification. This Order shall be subject to modification by

                                                 10
       2:19-cv-02149-CSB-JEH # 14            Page 11 of 13



the Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

        18.     No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any document or material

designated Confidential Information by counsel or the parties is entitled to protection under Rule

26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on

a specific document or issue.

        19.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

        So Ordered.

Dated: September 24, 2019                         s/ Jonathan E. Hawley
                                              U.S. Magistrate Judge


WE SO MOVE                                       WE SO MOVE
And agree to abide by the                        And agree to abide by the
terms of this Order                              terms of this Order

/s/ James C. Pullos                              /s/ Gregory E. Ostfeld
James C. Pullos                                  Gregory E. Ostfeld
CLIFFORD LAW OFFICES, P.C.                       GREENBERG TRAURIG, LLP
                                                 77 West Wacker Drive, Suite 3100
120 North LaSalle Street, Suite 3100
                                                 Chicago, IL 60601
Chicago, Illinois 60602                          (312) 476-5056
(312) 899-9090                                   OstfeldG@gtlaw.com
jcp@cliffordlaw.com                              Counsel for Defendants Thomas G. Miebach and
Counsel for Plaintiffs                           Jennifer R. Maupin




                                                11
       2:19-cv-02149-CSB-JEH # 14             Page 12 of 13



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

DANIEL DENEEN, AS INDEPENDENT          )
ADMINISTRATOR OF THE ESTATE OF         )
YINGYING ZHANG, DECEASED,              )
                                       )
          Plaintiff,                   )
                                       )
          vs.                          )                     No.: 2:19-cv-02149-CSB-EIL
                                       )
THOMAS G. MIEBACH, JENNIFER R. MAUPIN,)
AND BRENDT A. CHRISTENSEN,             )
                                       )
          Defendants.                  )

                                   ACKNOWLEDGEMENT
                                         AND
                                 AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

                                                        in the above-captioned action and attached

hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned submits

to the jurisdiction of the United States District Court for the Central District of Illinois in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality Order

obligate him/her to use materials designated as Confidential Information in accordance with the Order

solely for the purposes of the above-captioned action, and not to disclose any such Confidential

Information to any other person, firm or concern.
          2:19-cv-02149-CSB-JEH # 14           Page 13 of 13



         The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.




 Name:

 Job Title:

 Employer:

 Business Address:                 ______________________________




 Date:
                                         Signature
